     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 1 of 13

 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard
     Suite 200M
 4   Los Angeles, California 90064
     Telephone: (310) 997-0471
 5   Facsimile: (866) 286-8433
     Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
                                      FRESNO DIVISON
 9
      HERMINIO CALDERON                          Case No.
10
                       Plaintiff,                COMPLAINT FOR DAMAGES
11
                                                    1. VIOLATION OF THE FAIR DEBT
12                                                     COLLECTION PRACTICES ACT, 15
            v.                                         U.S.C. §1692 ET SEQ.;
13
                                                    2. VIOLATION OF THE TELEPHONE
14                                                     CONSUMER PROTECTION ACT
                                                       PURSUANT TO 47 U.S.C. § 227;
15    ASSET RECOVERY ASSOCIATES,
                                                    3. VIOLATION OF THE ROSENTHAL
16                     Defendant.                      FAIR DEBT COLLECTION
                                                       PRACTICES ACT, CAL. CIV. CODE
17                                                     §1788 ET SEQ.
18                                               DEMAND FOR JURY TRIAL
19

20                                         COMPLAINT
21
           NOW COMES HERMINIO CALDERON (“Plaintiff”), by and through his attorneys,
22
     WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of Defendant ASSET
23
     RECOVERY ASSOCIATES (“Defendant”), as follows:
24
                                       NATURE OF THE ACTION
25
        1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
26

27   Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

28
                                                   1
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 2 of 13

 1   Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Rosenthal Fair Debt
 2   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788.
 3
                                          JURISDICTION AND VENUE
 4
        2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA and 28
 5
     U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental
 6

 7   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

 8      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the Eastern

 9   District of California, Defendant conducts business in the Eastern District of California, and all of
10
     the events or omissions giving rise to the claims occurred within the Eastern District of California.
11
                                                   PARTIES
12
        4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,
13
     is a “consumer” as defined by 15 U.S.C. § 1692a(3).
14

15      5. Defendant is a collection agency with the primary purpose of collecting or attempting to

16   collect consumer debts owed or allegedly owed to others. Defendant is engaged in the business of
17   collecting or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to
18
     be owed or due to others using the mail and/or telephone, including consumers in the State of
19
     California.
20
        6. Defendant’s principle office is located at 1919 South Highland Ave., Suite 225A, Lombard,
21

22   Illinois 60148.

23      7.   Defendant acted through its agents, vendors, employees, officers, members, directors,

24   heirs, third party contractors, successors, assigns, principals, trustees, sureties, third-party
25   contactors, subrogees, representatives and insurers at all times relevant to the instant action.
26

27

28
                                                        2
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 3 of 13

 1                                 FACTS SUPPORTING CAUSES OF ACTION
 2       8. On May 28, 2019, Plaintiff received an unfamiliar collection call from Defendant,
 3
     attempting to collect on an alleged Fireside Bank credit card debt (“subject debt”).
 4
         9. Plaintiff is not aware of the existence nor the validity of the subject debt.
 5
         10. Plaintiff is not fluent in the English language.
 6

 7       11. After Plaintiff received Defendant’s collection call, he informed his daughter (“Perla”)

 8   about Defendant’s phone call and asked that Perla contact Defendant to ascertain the identity of the

 9   company that was calling her father.
10
         12. Perla then contacted Defendant on Plaintiff’s behalf to further inquire as to Defendant’s
11
     identity.
12
         13. Upon contacting Defendant, Perla was transferred to an agent of Defendant by the name of
13
     “Robert.”
14

15       14. Robert falsely informed Perla that Plaintiff allegedly owes an outstanding credit card

16   balance roughly in the amount of $9,000.00 and that Defendant is willing to settle the matter for
17   $2,450.00.
18
         15. With Plaintiff’s permission, Perla explained to Defendant that Plaintiff never owned a credit
19
     card and the alleged debt does not belong to him.
20
         16. Defendant falsely communicated to Perla that her father did own a credit card and the last
21

22   activity on the card was in 2001.

23       17. Defendant falsely communicated to Perla that Plaintiff will be responsible for the entire

24   balance and a Judge will not care for Plaintiff’s explanation. Defendant then demanded from Perla
25   that Plaintiff make a $600.00 payment in order to secure the account.
26
         18. Plaintiff never authorized Defendant to contact him or Perla on their respective cellular
27
     telephones.
28
                                                         3
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 4 of 13

 1      19. Nevertheless, Defendant placed numerous harassing calls to Plaintiff’s cellular phone
 2   without his consent.
 3
        20. Defendant also left threatening voicemail messages on Plaintiff’s cellular phone in Spanish
 4
     informing Plaintiff, in a threatening tone, that it was explained to Perla what would happen to
 5
     Plaintiff if the debt was not paid.
 6

 7      21. On at least one of the voicemail messages Defendant left on Plaintiff’s cellular phone,

 8   Defendant strongly suggested that Plaintiff must contact Defendant within 24 hours to disclose

 9   information regarding the identity of Plaintiff’s attorney who will represent him in the impending
10
     legal action against him.
11
        22. The State of California has a statute of limitations period of four years to bring legal action
12
     to collect upon consumer debts.
13
        23. By Defendant’s own admission, the last activity on the alleged credit card in relation to the
14

15   subject debt was in 2001.

16      24. Plaintiff never incurred the subject debt. However, even if he had, the statutory period for
17   legal action to be taken against him would have run sometime in 2005.
18
        25. Defendant still attempted to coerce Plaintiff into making a payment towards the subject debt
19
     by implying legal action would be taken against him when in fact, no such legal action could be
20
     brought against him for reasons alleged.
21

22      26. Furthermore, Defendant placed numerous harassing and threatening phone calls to Perla’s

23   cellular telephone, without Plaintiff’s consent.

24      27. Notwithstanding the fact that Defendant never had consent to contact Plaintiff on his
25   cellular phone, Defendant continued its phone harassment campaign in order to harass Plaintiff into
26
     submission and ultimately pay the subject debt.
27

28
                                                        4
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 5 of 13

 1      28. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period
 2   of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.
 3
        29. Specifically, there would be an approximate 3 second pause between the time Plaintiff said
 4
     “hello,” and the time that a live agent introduced them self as a representative of Defendant
 5
     attempting to collect on the alleged debt.
 6

 7      30. Likewise, Plaintiff also heard what sounded to be call center noise in the background of

 8   Defendant’s collection calls.

 9      31. The phone numbers that Defendant most often used to contact Plaintiff are (630) 358-6966,
10
     (630) 358-6869, and (630) 358-6861, but upon information and belief, it may have used other phone
11
     numbers to place calls to Plaintiff’s cellular phone.
12
        32. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone
13
     number using an automated telephone dialing system that is commonly used in the debt collection
14

15   industry to collect defaulted debts.

16                                                  DAMAGES
17      33. Defendant’s harassing conduct has severely disrupted Plaintiff’s daily life and general well-
18
     being.
19
        34. Defendant’s phone harassment campaign and illegal collection activities have caused
20
     Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and
21

22   occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased risk of

23   personal injury resulting from the distraction caused by the phone calls, aggravation that

24   accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of
25   concentration, diminished value and utility of telephone equipment and telephone subscription
26
     services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his
27
     cellular telephone as a result of increased usage of his telephone services.
28
                                                        5
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 6 of 13

 1      35. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied
 2   Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
 3
        36. Concerned about the violations of his rights, Plaintiff was forced to seek the assistance of
 4
     counsel to file this action to compel Defendant to cease its unlawful conduct.
 5
                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6

 7      37. Plaintiff repeats and realleges paragraphs 1 through 36 as though fully set forth herein.

 8      38. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

 9      39. The alleged debt is a “debt” as defined by FDCPA §1692a(5) as they arise out of a
10
     transaction due or asserted to be owed or due to another for personal, family, or household purposes.
11
        40. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the
12
     collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones
13
     to collect delinquent accounts allegedly owed to a third party.
14

15      41. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt after

16   it was in default. 15 U.S.C. §1692a(6).
17      42. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged in
18
     “communications” as defined in FDCPA §1692a(2).
19
        43. Defendant’s communications to Plaintiff was made in connection with the collection of the
20
     subject debt.
21

22      44. Defendant violated 15 U.S.C. §§1692b(2), b(3), c(a)(1), c(b), d, d(5), e, e(2)(a), e(5), e(10)

23   and f through its unlawful debt collection practices.

24           a. Violations of the FDCPA § 1692b
25      45. Defendant violated §1692b(2) by divulging more information to Perla than it was legally
26
     allowed to. With permission from Plaintiff, Perla contacted Defendant to ascertain the identity of
27
     the entity that was contacting her father. In a brazen attempt to collect from Plaintiff a debt which
28
                                                        6
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 7 of 13

 1   he did not owe, Defendant proceeded to provide false information to Perla regarding the subject
 2   debt. Furthermore, this information should not have been provided to Perla without Plaintiff’s
 3
     express consent.
 4
        46. Defendant violated §1692b(3) by contacting Perla more than once. Defendant placed
 5
     numerous harassing phone calls to Perla’s cellular phone without Defendant’s consent in relation
 6

 7   to the alleged subject debt which was not owed by Plaintiff.

 8             b. Violations of the FDCPA § 1692c

 9      47. Defendant violated §1692c(a)(1) when it called Plaintiff when it did not have consent to do
10
     so. This repeated behavior of continuously and systematically calling Plaintiff’s cellular phone
11
     repeatedly when it had no legitimate reason to was harassing and abusive. Even after being
12
     informed that Plaintiff did not owe the subject debt, Defendant continued its onslaught of phone
13
     calls with the specific goal of oppressing and abusing Plaintiff into satisfying the alleged subject
14

15   debt.

16      48. Defendant violated §1692c(b) when it called Perla in relation to the alleged subject debt.
17   Plaintiff never expressly authorized Defendant to contact his daughter in any way regarding the
18
     subject debt. Defendant’s actions were not reasonably necessary to effectuate any kind of judicial
19
     remedy as Defendant does not have any pending legal action against Plaintiff. Furthermore,
20
     Defendant is barred from bringing any claims against Plaintiff in relation to the subject debt because
21

22   he does not owe the subject debt. Even if Plaintiff is responsible for the subject debt, the statutory

23   period for bringing a claim against Plaintiff has long passed due to California’s statute of limitations

24   period.
25             c. Violations of the FDCPA § 1692d
26
        49. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by
27
     calling Plaintiff’s cellular phone seeking immediate payment on the alleged subject debt. Moreover,
28
                                                         7
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 8 of 13

 1   Defendant continued placing the relentless calls with knowledge that Plaintiff does not owe the
 2   subject debt. Defendant’s conduct in contacting Plaintiff’s daughter when it did not have permission
 3
     from Plaintiff to do so also underscores Defendant’s abusive, harassing, and oppressive conduct in
 4
     collecting a debt that could not legally be collected.
 5
        50. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring in an attempt to
 6

 7   engage Plaintiff in conversations regarding the collection of the alleged debt with the intent to

 8   annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or caused to be placed harassing

 9   phone calls to Plaintiff’s cellular telephone in an attempt to collect a debt Defendant does not legally
10
     owe.
11
             d. Violations of the FDCPA § 1692e
12
        51. Defendant violated §1692e by engaging in false, deceptive, and misleading representation
13
     in connection to the alleged subject debt.
14

15      52. Defendant violated §1692e(2)(a) by falsely representing that the subject debt was owed by

16   and legally collectible from Plaintiff. Plaintiff did not owe the subject debt at the times Defendant
17   made its attempts to collect the same.
18
        53. Defendant violated §1692e(5) by falsely threatening Plaintiff with legal action if the subject
19
     debt was not paid. Defendant made multiple references to legal actions to be taken against Plaintiff
20
     if the subject was not paid. These threats could not be legally carried out as Plaintiff does not owe
21

22   the subject debt.

23      54. Defendant violated §1692e(10) by using false representations and deceptive means to

24   attempt to collect the subject debt. Specifically, Defendant falsely and deceptively represented to
25   Plaintiff that the subject debt was owed by and legally collectible when in fact, it was not.
26

27

28
                                                         8
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 9 of 13

 1      55. Specifically, Defendant falsely communicated to Plaintiff’s daughter that if Plaintiff did not
 2   satisfy the subject debt, then a Judge would rule against Plaintiff. Defendant’s misleading
 3
     representations caused Plaintiff to panic and worry.
 4
             e. Violations of 15 U.S.C § 1692f
 5
        56. Defendant violated §1692f by using unfair and unconscionable means in connection to the
 6

 7   collection of the subject debt.

 8      57. Defendant unconscionably continued to contact Plaintiff and his daughter when it did not

 9   have consent to do so. Defendant’s harassing conduct was unfair because it attempted to annoy and
10
     harass Plaintiff into submission with the intention of forcing Plaintiff to pay the subject debt even
11
     though he did not owe the subject debt.
12
        58. Furthermore, it was unfair for Defendant to communicate to Plaintiff that a Judge would
13
     rule against him if he did not pay the subject debt. Defendant’s conduct was worrisome to Plaintiff.
14

15      59. As pled above, Plaintiff was severely harmed by Defendant’s harassing conduct.

16      60. As an experienced debt collector, Defendant knew or should have known the ramifications
17   of its harassing conduct towards Plaintiff and his family.
18
        61. Upon information and belief, Defendant systematically engages in unsolicited, harassing,
19
     and abusive debt collection activities to consumers in California in order to aggressively collect
20
     debts in default to increase its profitability at the consumers’ expense.
21

22

23

24

25

26

27

28
                                                        9
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 10 of 13

 1   WHEREFORE, Plaintiff, HERMINIO CALDERON, respectfully requests that this Honorable
 2   Court grant the following:

 3
              a. Declare that the practices complained of herein are unlawful and violate the
 4               aforementioned statute;
 5
              b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
 6               the underlying FDCPA violations;

 7            c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
 8               §1692k; and

 9            d. Award any other relief as the Honorable Court deems just and proper.
10
                  COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
11
        62. Plaintiff restates and realleges paragraphs 1 through 61 as though fully set forth herein.
12
        63. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
13

14   but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an

15   automatic telephone dialing system (“ATDS”) without Plaintiff’s prior consent in violation of 47

16   U.S.C. §227 (b)(1)(A)(iii).
17      64. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
18
     telephone numbers to be called, using a random or sequential number generator; and to dial such
19
     numbers.” 47 U.S.C. §227(a)(1).
20
        65. Upon information and belief, based on Defendant’s lack of prompt human response during
21

22   the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

23   cellular telephone.

24      66. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
25   agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
26
     phone.
27

28
                                                       10
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 11 of 13

 1      67. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular
 2   telephone, using an ATDS without his prior consent.
 3
        68. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular
 4
     phone.
 5
        69. Upon information and belief, Defendant has no system in place to document and archive
 6

 7   whether it has consent to continue to contact consumers on their cellular phones.

 8      70. Upon information and belief, Defendant knew its collection practices were in violation of

 9   the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
10
        71. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors
11
     and/or employees acting within the scope of their authority acted intentionally in violation of 47
12
     U.S.C. §227(b)(1)(A)(iii).
13
        72. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
14

15   per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

16   violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which
17   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
18
     WHEREFORE, Plaintiff HERMINIO CALDERON respectfully prays this Honorable Court for
19   the following relief:
20      a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
21      b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47

22            U.S.C. § 227(b)(3)(B)&(C); and
        c. Awarding Plaintiff costs and reasonable attorney fees;
23
        d. Enjoining Defendant from further contacting Plaintiff; and
24
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
25

26      COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

27      73. Plaintiff restates and realleges paragraphs 1 through 72 as though fully set forth herein.

28      74. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
                                                       11
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 12 of 13

 1      75. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
 2   1788.2(d) and (f).
 3
        76. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 4
                a. Violations of RFDCPA § 1788.11(d)
 5
        77. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(d), states that a debt collector may not
 6

 7   cause “a telephone to ring repeatedly or continuously to annoy the person called.”

 8      78. Defendant violated the RFDCPA when it called Plaintiff’s cellular telephone without his

 9   consent. This repeated behavior of systematically calling Plaintiff’s cellular telephone was done
10
     with the purpose of annoying and scaring Plaintiff.
11
                b. Violations of RFDCPA § 1788.11(e)
12
        79. The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector may not
13
     communicate “by telephone or in person, with the debtor with such frequency as to be unreasonable
14

15   and to constitute a harassment to the debtor under the circumstances.”

16      80. Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular phone
17   without his consent. This repeated behavior of systematically calling Plaintiff’s cellular phone was
18
     unreasonable and harassing. The repeated contacts were made with the hope that Plaintiff would
19
     succumb to the harassing behavior and ultimately make a payment on the alleged subject debt. The
20
     frequency and volume of calls, shows that Defendant willfully ignored the fact that it did not have
21

22   consent to contact Plaintiff with the intent of harassing him.

23

24

25

26

27

28
                                                       12
     Case 1:19-cv-00883-LJO-BAM Document 1 Filed 06/27/19 Page 13 of 13

 1   WHEREFORE, Plaintiff, HERMINIO CALDERON, respectfully requests that this Honorable
 2   Court enter judgment in his favor as follows:

 3      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
 4
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 5
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 6         1788.30(b);
 7
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
 8         § 1788.30(c); and

 9      e. Award any other relief as the Honorable Court deems just and proper.
10

11

12      Dated: June 27, 2019                         Respectfully submitted,
13
                                                     By: /s/ Nicholas M. Wajda
14                                                   Nicholas M. Wajda
                                                     WAJDA LAW GROUP, APC
15                                                   11400 West Olympic Boulevard, Suite 200M
                                                     Los Angeles, California 90064
16                                                   Telephone: (310) 997-0471
                                                     Facsimile: (866) 286-8433
17
                                                     Email: nick@wajdalawgroup.com
18

19

20

21

22

23

24

25

26

27

28
                                                        13
